UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-10399 HENDERSON GLOBAL FUNDS (Exact name of registrant as specified in charter) , SUITE 1700 CHICAGO, ILLINOIS 60611 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Copy to: CHRISTOPHER K. YARBROUGH SUITE 1700 CHICAGO, ILLINOIS 60611 CATHY G. O’KELLY VEDDER PRICE P.C. CHICAGO, ILLINOIS 60601 Registrant’s telephone number, including area code:(312) 397-1122 Date of fiscal year end:July 31 Date of reporting period:April 30 Item 1.Schedule of Investments. Henderson Global Funds Portfolio of Investments (Unaudited) Emerging Markets Opportunities Fund April 30, 2011 Value Shares (note 3) Common Stocks - 91.46% Australia - 3.33% African Petroleum Corp., Ltd. * $ 221,246 Cape Lambert Resources, Ltd. Brazil - 9.21% Banco do Brasil S.A. CCR S.A. Diagnosticos da America S.A. Gol Linhas Aereas Inteligentes S.A., ADR * Hypermarcas S.A. * Petroleo Brasileiro S.A., ADR Porto Seguro S.A. Tim Participacoes S.A., ADR Vale S.A., ADR Canada - 0.92% Shamaran Petroleum Corp. * Chile - 0.59% Quadra FNX Mining, Ltd. * China - 11.71% Air China, Ltd., Class H Ctrip.com International, Ltd., ADR * Industrial and Commercial Bank of China, Ltd., Class H Ping An Insurance (Group) Co. of China, Ltd., Class H Columbia - 0.82% Petrominerales, Ltd. Hong Kong - 10.57% Agile Property Holdings, Ltd. Citic Pacific, Ltd. CNOOC, Ltd. Sands China, Ltd. * India - 2.32% ICICI Bank, Ltd., ADR Value Shares (note 3) Indonesia - 3.16% PT Adaro Energy Tbk $ 192,667 PT Bank Mandiri Kazakhstan - 1.89% International Petroleum, Ltd. * Zhaikmunai LP, GDR * Korea - 11.72% Hyundai Glovis Co., Ltd. Hyundai Motor Co. NHN Corp. * Shinhan Financial Group Co., Ltd. Malaysia - 0.97% SP Setia Berhad Mexico - 3.04% Fomento Economico Mexicano, S.A.B de C.V., ADR Grupo Financiero Banorte S.A.B de C.V. Grupo Televisa S.A., ADR * Singapore - 2.40% Noble Group, Ltd. Singapore Exchange, Ltd. South Africa - 4.39% Hummingbird Resources plc * Ncondezi Coal Co. * Paragon Diamonds, Ltd. * Petra Diamonds, Ltd. * Taiwan - 7.79% Advanced Semiconductor Engineering, Inc., ADR MediaTek, Inc. Yuanta Financial Holding Co., Ltd. See Notes to Financial Statements. Henderson Global Funds Portfolio of Investments (Unaudited) Emerging Markets Opportunities Fund April 30, 2011 (continued) Value Shares (note 3) Thailand - 3.54% Bangkok Bank Public Co., pcl $ 318,359 PTT pcl Ukraine - 1.96% Avangardco Investments Public, Ltd. * United Kingdom - 10.27% African Minerals, Ltd. * Borders & Southern Petroleum * Exillon Energy plc * Gulf Keystone Petroleum, Ltd. * Inchcape plc * Kalahari Minerals plc * United States - 0.86% NII Holdings, Inc. * Total Common Stock (Cost $14,783,615) Warrants - 4.17% India - 4.17% Maruti Suzuki India, Ltd. Expires (12/21/15) (a) Tata Steel, Ltd. Expires (12/21/15) (a) Total Warrants (Cost $703,482) Total Long Term Investments (Cost $15,487,097) Short Term Investment - 4.39% Fidelity Institutional Treasury Portfolio Total Short Term Investment (Cost $732,261) Total Investments - 100.02% (Cost $16,219,358) $ 16,707,091 Net Other Assets and Liabilities – (0.02)% Total Net Assets – 100.00% $ 16,703,910 * Non income producing security (a) This security has been deemed illiquid in accordance to the policies and procedures adopted by the Board of Trustees. ADR American Depositary Receipt GDR Global Depositary Receipts See Notes to Financial Statements. Henderson Global Funds Portfolio of Investments Emerging Markets Opportunities Fund April 30, 2011 (continued) Other Information: Industry concentration as % of Net a percentage of net assets: Assets Diversified Banks % Oil & Gas Exploration & Production Steel Automobile Manufacturers Semiconductors Real Estate Development Airlines Integrated Oil & Gas Precious Metals & Minerals Hotels, Resorts & Cruise Lines Casinos & Gaming Air Freight & Logistics Life & Health Insurance Internet Software & Services Investment Banking & Brokerage Coal & Consumable Fuels Industrial Conglomerates Diversified Metals & Mining Wireless Telecommunication Services Packaged Foods & Meats Distributors Trading Companies & Distributors Gold Soft Drinks Highways & Railtracks Specialized Finance Personal Products Multi-line Insurance Broadcasting Health CareServices Long Term Investments Short Term Investment Total Investments Net Other Assets and Liabilities % Henderson Global Funds Notes to Financial Statements (Unaudited) 1.All percentages are based on the net assets of the Henderson Emerging Markets Opportunities Fund (the “Fund”) as of April 30, 2011. 2.Net unrealized appreciation of the Fund’s investment securities was $487,733 of which $728,078 related to the appreciated investment securities and $240,345 related to depreciated investment securities for the fiscal quarter ended April 30, 2011. 3.Securities and derivatives traded on a recognized exchange or market are generally valued at the last reported sale price or at the official closing price. Listed securities for which no sale was reported on that date and other securities traded in the over-the-counter market are valued at the mean between the last bid and asked price. Debt securities are valued at the last sales price or market value by independent pricing services approved by the Trustees of the Trust. If the pricing services are unable to provide valuations, the securities are valued at the mean between the last bid and asked price or if no ask is available, then the last bid price obtained from one or more broker dealers. Such pricing services may use various pricing techniques, which take into account appropriate factors such as yield, quality, coupon rate, maturity, type of issue, trading characteristics and other data, as well as broker quotes. Short-term investments purchased with an original or remaining maturity of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Investments in registered investment companies are valued at its reported net asset value which approximates fair market value. Forward foreign currency contracts are valued daily at the applicable forward rate. If market quotations are not readily available, or if the investment adviser determines that a quotation of a security does not represent a fair value, then the security is valued at a fair value as determined in good faith using procedures approved by the Trustees of the Trust. The Trustees of the Trust, or its designee, may also establish fair value using a wide variety of market data including yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. The Trust has retained an independent statistical fair value pricing service to assist in the fair valuation process for securities principally traded in a foreign market in order to adjust for possible changes in value that may occur between the close of the foreign exchange and the time at which Fund shares are priced. If a security is valued at a “fair value”, that value may be different from the last quoted market price for the security. As a result, it is possible that fair value prices will be used by the Funds. Various inputs are used in determining the value of the Fund’s investments. The Funds established a three-tier hierarchy of inputs to establish classification of fair value measurements for disclosure purposes. These inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The inputs used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The three-tier hierarchy of inputs is summarized in the following three broad levels listed below. · Level 1 – quoted prices in active markets for identical investments · Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) On January 21, 2010, the Financial Accounting Standards Board (“FASB”) issued an Accounting Standards Update (“ASU”), Fair Value Measurements and Disclosures – Accounting Standards Codification 820 (“ASC 820”): Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose: i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions; ii) transfers between all levels (including Level 1 and Level 2) will be required to be disclosed on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer; and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The requirement to provide the Level 3 activity for purchases, sales, issuances and settlements on a gross basis will be effective for interim and annual periods beginning after December 15, 2010. Fund management has implemented part (i) and (ii) and is evaluating the implications of part (iii) of ASC 820 and the impact to the financial statements. The following is a summary of the inputs used as of April 30, 2011 in valuing the Fund’s investments carried at value: Emerging Markets Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Common Stocks Australia $ $ — $ — $ Brazil — — Canada — — Chile — — China — — Columbia — — Hong Kong — — India — — Indonesia — — Kazakhstan — — Korea — — Malaysia — — Mexico — — Singapore — — South Africa — — Taiwan — — Thailand — — Ukraine — — United Kingdom — — United States — — Total Common Stocks — — Warrants India — — Total Warrants — — Short Term Investment — — Total Investments $ $ $ — $ During the period ended April 30, 2011, there were no transfers in or out of security levels as a result of the fair value procedures utilized by the Fund. The Funds adopted FASB Accounting Standards Codification Topic ASC 815, Disclosures about Derivative and Hedging (“ASC 815”).ASC 815 requires enhanced disclosures about (a) how an entity uses derivatives instruments (b) how derivative instruments and hedging activities are accounted for, and (c) how derivative instruments and related hedging activities affect the Funds’ financial position and financial performance. This includes qualitative and quantitative disclosures on derivative positions existing at period end and the affect of using derivatives during the reporting period.The Fund did not invest in derivative instruments or engage in related hedging activities during the period ended April 30, 2011. Henderson Global Funds Portfolio of Investments (Unaudited) European Focus Fund April 30, 2011 Value Shares (note 3) Common Stocks - 95.84% Australia - 1.61% African Petroleum Corp., Ltd. * $ 11,009,102 France - 14.05% Alcatel-Lucent * Alstom S.A. AXA S.A. Renault S.A. * Vallourec S.A. Vivendi S.A. Germany - 10.20% Aixtron SE Axel Springer AG Continental AG * Fresenius SE & Co., KGaA HeidelbergCement AG Sky Deutschland AG * Italy - 0.59% Azimut Holding SpA Kazakhstan - 2.99% Zhaikmunai LP, GDR * Luxembourg - 3.93% APERAM Northland Resources S.A. * Netherlands – 0.00% Amtel Vredestein N.V., GDR (a) (b) * — Portugal - 1.82% Galp Energia, SGPS, S.A., B Shares Spain - 5.27% Amadeus IT Holding S.A., A Shares * Grifols S.A. Switzerland - 1.80% GAM Holding, Ltd. * Kuoni Reisen Holding AG * Value Shares (note 3) United Kingdom - 53.58% Aero Inventory plc (a) (b) — Afren plc * African Minerals, Ltd. * Aviva plc BAE Systems plc Borders & Southern Petroleum * BP plc British Sky Broadcasting Group plc BT Group plc Caparo Energy, Ltd. (a) * Cobham plc Essar Energy, Ltd. * European Goldfields, Ltd. * Exillon Energy plc * FirstGroup plc Gulf Keystone Petroleum, Ltd. * Henderson Group plc (c) ICAP plc Imperial Tobacco Group plc ITV plc * Juridica Investments, Ltd. (a)* Kalahari Minerals plc * London Mining plc * National Grid plc Resolution, Ltd. Smith & Nephew plc Tesco plc The Sage Group plc Vedanta Resources plc William Hill plc Total Common Stock (Cost $506,326,079) Preferred Stock - 1.12% Germany - 1.12% Volkswagen AG Total Preferred Stock (Cost $3,464,401) REITS - 1.17% United Kingdom - 1.17% Shaftesbury plc Total REITS (Cost $4,696,978) See Notes to Financial Statements. Henderson Global Funds Portfolio of Investments (Unaudited) European Focus Fund April 30, 2011 (continued) Value Shares (note 3) Total Long Term Investments (Cost $514,487,458) $ 671,361,085 Short Term Investment - 4.69% 32,098,536 Fidelity Institutional Treasury Portfolio $ 32,098,536 Total Short Term Investment (Cost $32,098,536) Total Investments - 102.82% (Cost $546,585,994) Net Other Assets and Liabilities – (2.82)% Total Net Assets – 100.00% $ 684,183,604 * Non income producing security (a) This security has been deemed illiquid in accordance to the policies and procedures adopted by the Board of Trustees. (b) Fair valued at April 30, 2011 as determined in good faith using procedures adopted by Board of Trustees. (c) Affiliated holding, see notes to financial statements for further information. GDR Global Depositary Receipts REIT Real Estate Investment Trust See Notes to Financial Statements. Henderson Global Funds Portfolio of Investments European Focus Fund April 30, 2011 (continued) Other Information: Industry concentration as % of Net a percentage of net assets: Assets Oil & Gas Exploration & Production % Diversified Metals & Mining Gold Cable & Satellite Aerospace & Defense Communications Equipment Integrated Oil & Gas Asset Management & Custody Banks Biotechnology Precious Metals & Minerals Multi-line Insurance Automobile Manufacturers Health Care Equipment Movies & Entertainment Food Retail Tires & Rubber Heavy Electrical Equipment Steel Data Processing & Outsourced Services Application Software Trucking Multi-Utilities Integrated Telecommunication Services Construction Materials Tobacco Industrial Machinery Life & Health Insurance Investment Banking & Brokerage Broadcasting Casinos & Gaming Semiconductor Equipment Diversified REIT's Independent Power Producers & Energy Traders Hotels, Resorts & Cruise Lines Publishing Long Term Investments Short Term Investment Total Investments Net Other Assets and Liabilities % Henderson Global Funds Notes to Financial Statements (Unaudited) 1.All percentages are based on the net assets of the Henderson European Focus Fund (the “Fund”) as of April 30, 2011. 2.Net unrealized appreciation of the Fund’s investment securities was $156,873,627 of which $172,746,802 related to the appreciated investment securities and $15,873,175 related to depreciated investment securities for the fiscal quarter ended April 30, 2011. 3.Securities and derivatives traded on a recognized exchange or market are generally valued at the last reported sale price or at the official closing price. Listed securities for which no sale was reported on that date and other securities traded in the over-the-counter market are valued at the mean between the last bid and asked price. Debt securities are valued at the last sales price or market value by independent pricing services approved by the Trustees of the Trust. If the pricing services are unable to provide valuations, the securities are valued at the mean between the last bid and asked price or if no ask is available, then the last bid price obtained from one or more broker dealers. Such pricing services may use various pricing techniques, which take into account appropriate factors such as yield, quality, coupon rate, maturity, type of issue, trading characteristics and other data, as well as broker quotes. Short-term investments purchased with an original or remaining maturity of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Investments in registered investment companies are valued at its reported net asset value which approximates fair market value. Forward foreign currency contracts are valued daily at the applicable forward rate. If market quotations are not readily available, or if the investment adviser determines that a quotation of a security does not represent a fair value, then the security is valued at a fair value as determined in good faith using procedures approved by the Trustees of the Trust. The Trustees of the Trust, or its designee, may also establish fair value using a wide variety of market data including yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. The Trust has retained an independent statistical fair value pricing service to assist in the fair valuation process for securities principally traded in a foreign market in order to adjust for possible changes in value that may occur between the close of the foreign exchange and the time at which Fund shares are priced. If a security is valued at a “fair value”, that value may be different from the last quoted market price for the security. As a result, it is possible that fair value prices will be used by the Funds. Various inputs are used in determining the value of the Fund’s investments. The Funds established a three-tier hierarchy of inputs to establish classification of fair value measurements for disclosure purposes. These inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The inputs used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The three-tier hierarchy of inputs is summarized in the following three broad levels listed below. · Level 1 – quoted prices in active markets for identical investments · Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) On January 21, 2010, the Financial Accounting Standards Board (“FASB”) issued an Accounting Standards Update (“ASU”), Fair Value Measurements and Disclosures – Accounting Standards Codification 820 (“ASC 820”): Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose: i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions; ii) transfers between all levels (including Level 1 and Level 2) will be required to be disclosed on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer; and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The requirement to provide the Level 3 activity for purchases, sales, issuances and settlements on a gross basis will be effective for interim and annual periods beginning after December 15, 2010. Fund management has implemented part (i) and (ii) and is evaluating the implications of part (iii) of ASC 820 and the impact to the financial statements. The following is a summary of the inputs used as of April 30, 2011 in valuing the Fund’s investments carried at value: European Focus Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Common Stocks Australia $ $
